JUSTICE BARRY delivered the opinion of the court: Defendant Robert Taylor was charged by information in Henry County, Illinois, with three counts of theft. Count I alleged the felony theft of a 460-cubic-inch Ford motor having a value in excess of $300. The circuit court of Henry County granted defendant’s motion to suppress the motor, which was seized in defendant’s garage during a search of the premises where he resided. The State has appealed from the order suppressing the evidence. The record discloses that the search warrant issued by the circuit court of Henry County authorized Kewanee police officers to search “the premises of Robert Taylor and his vehicle located at 106 South State St., Annawan, Illinois, said vehicle being a yellow Chevrolet Celebrity station wagon.” The warrant also authorized seizure of a Panasonic video cassette recorder (VCR) with a specific serial number and Pioneer stereo speakers with specific serial numbers and initials scratched into them. Late in the afternoon of May 25, 1989, Kewanee police arrived at the home of defendant and presented the search warrant to defendant’s wife, Dianna. Dianna Taylor told the police officers that the VCR was in the living room and that the speakers were in defendant’s car, which he had at work. Police officers entered the home, and Dianna told them to look “wherever they wanted.” A VCR was seized from the living room, but the serial number had been scratched off so the police could not positively identify it as the one named in the warrant. The police continued to search defendant’s home for the speakers and VCR. In the basement, officers located tools which they believed to be stolen, and in the unattached garage, officers saw in plain view a blue Ford motor which matched the description of a motor that had been reported stolen. The police seized the motor, tools, and some other items. In defendant’s motion to suppress, he alleged that the Ford motor was not named in the search warrant and was seized from an unattached garage which also was not named in the the search warrant. Following a hearing on the motion, the trial court allowed defendant’s motion without giving any reason for the ruling. None of the other items seized are involved here. The issue on appeal, as framed by the parties, is whether the trial court properly suppressed the evidence on the grounds that the search had taken on the characteristics of an illegal general search. Defendant argued in the trial court that the search of the garage exceeded the scope of the warrant and that the incriminating nature of the motor was not readily apparent.  The warrant in this case authorized a search for stereo speakers and a VCR in the automobile and premises belonging to defendant. The warrant was not limited to defendant’s home or residence, but specifically stated “premises,” a word which has been construed to include all buildings at the address listed (United States v. Williams (9th Cir. 1982), 687 F.2d 290), including a detached garage (United States v. Bonner (1st Cir. 1986), 808 F.2d 864). Thus, the extension of the search to defendant’s garage was within the location specified in the warrant. Furthermore, the garage was a reasonable place to look for automobile stereo speakers. Certainly the police officers were not required to accept as true the statement by defendant’s wife that the speakers were in his car at work.  The rule was succinctly stated in People v. Philyaw (1975), 34 Ill. App. 3d 616, 619, 339 N.E.2d 461, 464: “Where a police officer has prior justification for a search in the course of which he inadvertently discovers items which are apparent to the officer as evidence of other crimes he may seize the inadvertently discovered evidence.” Here the search was conducted pursuant to a valid search warrant, and the officers were justified in looking into the garage. The blue Ford motor was plainly visible in the garage and was inadvertently discovered. One officer recognized the motor as matching the description of a 460-cubic-inch blue Ford motor that had been stolen. The seizure of the motor was proper.  Defendant argues that the search through tool boxes in the basement and the seizure of tools, a lawn mower, and other items all served to invalidate the police search of his premises under the ruling of People v. Harmon (1980), 90 Ill. App. 3d 753, 413 N.E.2d 467. In the Harmon case, the search warrant authorized a search for certain large items of railroad property. The police found some shovels and forks in the defendant’s living room near the television. Upon moving the television set, the police saw cords dangling from the back of the set, and after removing the back, they discovered several CB radios inside. The court suppressed the evidence seized on the ground that the police searched every nook and cranny of the home upon the pretext of searching for some large items of railroad property which could not have been hidden in some of the places searched. The court stated that the scope and intensity of the search are determined by the warrant, and a search beyond the scope of the warrant is a general search which invalidates the seizure of evidence. Harmon is easily distinguished from the case before us. There the police admitted that the items listed in the warrant were not small enough to fit in back of the television set. The court found that it was not readily apparent that the CB radios found in the television set were evidence of a crime since defendant was a junk dealer and used his home for storage of his inventory. In the case before us, to the contrary, the discovery of the motor did not involve looking in places where the VCR and stereo speakers could not have been hidden. While looking into the garage, the police saw a blue Ford motor in plain view which, upon closer examination, matched the description of a motor reported stolen in Kewanee. The discovery and seizure of the motor was not the result of an improper general search, and the evidence so seized should not have been suppressed. We reverse the order of the circuit court of Henry County and remand this cause for further proceedings. Reversed and remanded. HEIPLE, P.J., concurs.